Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

(Under the Huntsman Executive Severance Plan)

 

(NOTE:  YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTING THIS AGREEMENT)

 

This Separation and Release Agreement (this “Agreement”), is made and entered
into by and between Huntsman Corporation (the “Company”), and Samuel D. Scruggs
(“Employee”).  The Company has adopted and is an Employer as defined in the
Huntsman Executive Severance Plan (as the same may be amended, the “Severance
Plan”).  The Severance Plan offers certain severance benefits to eligible
employees of the Company whose employment is terminated under the circumstances
set forth in the Severance Plan.  The Company has determined that the pending
termination of Employee’s employment with the Company meets the requirements of
the Severance Plan and, therefore, Employee is eligible to receive certain
severance benefits under the Severance Plan, subject to the satisfaction by
Employee of all of the terms and conditions identified in this Agreement and in
the Severance Plan.  For additional information about such severance benefits
and the Severance Plan, Employee should refer to the copy of the Severance Plan
accompanying this Agreement.

 

1.                                       Separation/Termination of Employment. 
The employment relationship between the Company and Employee will be terminated
on December 31, 2009 (the “Separation Date”).  After the Separation Date,
Employee will no longer be employed by the Company and will have no authority to
make, will be deemed not to have made, and will not make or enter into any
representations, offers, promises, commitments, obligations, agreements,
adjustments, or contracts on behalf of the Company, its related companies, or
its affiliates.

 

2.                                       Separation Payment.  On or before the
Separation Date and following the execution of this Agreement by the Company and
Employee the Company will pay to Employee in a single lump sum payment the gross
amount of $884,000, less applicable tax and any other appropriate withholdings
(the “Separation Payment”).  Employee acknowledges and agrees that Employee
would not be entitled to the Separation Payment except for Employee’s execution
of this Agreement.  Employee acknowledges and agrees that the Company will
withhold any taxes required by federal, state or local law due to the payment or
vesting of the benefits described under paragraphs 2 and 3 of this Agreement.

 

3.                                       Separation Benefits in Addition to the
Separation Payment.

 

A.                                   COBRA Coverage Payment.  If Employee is
eligible for continuation insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), and timely elects COBRA
continuation coverage under the applicable group health plan of the Company, the
Company shall pay Employee a lump sum amount of $18,501 less applicable
withholding taxes.

 

B.                                     Outplacement Benefits.  The Company will
provide Employee with executive outplacement counseling services that are
reasonable for Employee’s position, as determined by the Company, for a period
of 12 months from and after the Separation Date.

 

--------------------------------------------------------------------------------


 

C.                                     Qualified Plan Benefits.  Any payment due
to the Employee under the qualified plans maintained by the Company, including,
but not limited to, the Huntsman Defined Benefit Pension Plan, Huntsman Money
Purchase Pension Plan and Huntsman Salary Deferral Plan, will be paid according
to the terms and conditions of the applicable plan.

 

D.                                    Nonqualified Plan Benefits.  Any payment
due to the Employee under the nonqualified plans maintained by the Company,
including, but not limited to, the Huntsman Supplemental Money Purchase Pension
Plan, Huntsman Supplemental Salary Deferral Plan and Huntsman Supplemental
Executive Retirement Plan, will be paid according to the terms and conditions of
the applicable plan.

 

E.                                      Equity Benefits.  All restricted stock
awards and option awards previously granted to Employee under a stock incentive
compensation plan maintained by the Company to the extent not vested as of the
date on which this Agreement is executed by the Company and Employee (the
“Execution Date”) shall vest in full on the Execution Date, and any option
awards outstanding as of the Execution Date will be exercisable in accordance
with the terms of the applicable award until the earlier of the original
expiration date of the applicable option agreement or December 31, 2014.  The
following reflects the restricted stock awards and option awards granted to
Employee that are unvested (in part or whole), exercisable, if applicable, and
outstanding as of the Execution Date:

 

Restricted Stock

 

Grant Date

 

Restricted Stock Granted

 

Vested prior to the
Execution Date

 

Vested as of the
Execution Date

 

February 20, 2007

 

26,637

 

17,758

 

26,637

 

February 26, 2008

 

32,209

 

10,737

 

32,209

 

March 2, 2009

 

162,162

 

0

 

162,162

 

 

Nonqualified Stock Options

 

Grant Date

 

Options Granted

 

Exercise Price

 

Vested prior to the
Execution Date

 

Vested as of the
Execution Date

 

February 10, 2005

 

157,483

 

$

23.00

 

157,483

 

157,483

 

March 1, 2006

 

93,655

 

$

20.50

 

93,655

 

93,655

 

February 20, 2007

 

110,663

 

$

20.66

 

73,775

 

110,663

 

March 2, 2009

 

367,347

 

$

2.59

 

0

 

367,347

 

 

On or following the Execution Date and prior to the Separation Date, the Company
will credit to Employee’s standard brokerage account, to the extent not vested,
the full amount of the shares in the column, entitled “Vested as of the
Execution Date,” in the table above, and such shares shall thereafter be freely
transferable by Employee, except for any restrictions on transfer under any
applicable securities laws.  Additionally, on or promptly

 

--------------------------------------------------------------------------------


 

following the Separation Date, the Company shall pay to the Employee a lump sum
amount of $92,697.20, less applicable withholding tax, which amount represents
the amount of any dividends and/or other distributions made with respect to the
above shares of restricted stock that were not vested prior to the Execution
Date and that have been held by the Company in a bookkeeping account for the
Employee pursuant to the terms and conditions of Employee’s restricted stock
awards.

 

F.                                      No Other Benefits.  Except as expressly
set forth in this Agreement, the Severance Plan or the plan documents underlying
the Severance Plan, or as provided by applicable law, participation by Employee
and all crediting of service or compensation under and in all fringe or other
separation, pension, retirement, or insurance plans, policies, practices, or
agreements that the Company has made or from time to time makes available to its
employees or is on the Separation Date is making available to its employees will
cease and end on the Separation Date.

 

4.                                       Covenants.

 

A.                                   Confidentiality of Agreement.  Employee
agrees to keep the terms and conditions of this Agreement and any communications
or negotiations regarding this Agreement confidential.  Employee agrees not to
discuss this Agreement, its terms and conditions, or any matter relating to it
with anyone except Employee’s attorney, financial advisor, or immediate family
members, provided however, that each of those individuals also agrees to keep
such matters confidential.

 

B.                                     No Disparaging Statements.  Employee
agrees to refrain from knowingly making any disparaging comments about the
Company, any affiliates, or any current or former officer, director or employee
of the Company or any affiliate; provided, however, that nothing in the
Agreement shall apply to or restrict in any way the communication of information
by Employee to any state or federal law enforcement agency or require notice to
the Company thereof, and Employee will not be in breach of the covenant
contained above solely by reason of his testimony which is compelled by process
of law.  The Company and its affiliates, officers, directors, and authorized
representatives and agents agree to refrain from knowingly making any
disparaging comments about Employee; provided, however, that nothing in the
Agreement shall apply to or restrict in any way the communication of information
by the Company and its affiliates, officers, directors, and authorized
representatives and agents to any state or federal law enforcement agency or
require notice to Employee thereof, and the Company and its affiliates,
officers, directors, and authorized representatives and agents will not be in
breach of the covenant contained above solely by reason of testimony which is
compelled by process of law.

 

5.                                       Representation About Claims.  Employee
represents and warrants that as of the date on which Employee signed this
Agreement, Employee has not filed any claims, complaints, charges, or lawsuits
against any of the Company, its employees, agents, directors, officers, or any
affiliates of the Company, with any governmental agency or with any state or
federal court for or with respect to a matter, claim, or incident, which
occurred or arose out of one or more

 

--------------------------------------------------------------------------------


 

occurrences that took place on or prior to the date on which Employee has signed
this Agreement.

 

6.                                       Release of Liability for Claims. 
Subject to the exclusions set forth in this paragraph 6 or paragraph 7,
Employee, with the intention of binding Employee, Employee’s heirs, executors,
administrators, assigns, and anyone claiming by, through, under, or for
Employee, and to the fullest extent permitted under applicable law, releases and
forever discharges the Company and all of its parents, related companies,
affiliates, and joint ventures; all predecessors of and successors to any and
all such entities; and all of their respective administrators, agents, officers,
directors, partners, employees (including leased, temporary, and regular
employees), joint ventures, shareholders, representatives, assigns, and
attorneys of and from any and all manner of liability for claims, damages,
actions, cause or causes of action, suits, debts, agreements, promises, charges,
and demands, whatsoever, in law or in equity, that Employee now has, both known
and unknown, suspected or unsuspected, arising out of Employee’s employment with
the Company or the termination of Employee’s employment with the Company which
includes, but is not limited to, the release of liability for any claims under
the Employee Retirement Income Security Act of 1974 (“ERISA”), Title VII of the
Civil Rights Act of 1964, the Post-Civil War Civil Rights Acts (42 USCA §§
1981-88), the Civil Rights Act of 1991, the Americans With Disabilities Act, the
Family and Medical Leave Act of 1993, the Equal Pay Act of 1963, Executive Order
11246, the Rehabilitation Act of 1973, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Worker Adjustment and Retraining
Notification Act (also known as the WARN Act), the Contract Work Hours and
Safety Standards Act, the Walsh-Healy Act, the Age Discrimination in Employment
Act (also known as the ADEA), the Older Workers’ Benefit Protection Act, the
Fair Labor Standards Act, the Occupational Safety and Health Act; the
Sarbanes-Oxley Act of 2002, any claims in connection with workers’ compensation
or “whistle blower” statutes, and all comparable state and municipal laws or
ordinances, all as amended, any regulations under such authorities, and any
other applicable statutory, contract, tort, public policy, or common law
theories, or any other local, state, or federal laws, statutes, ordinances,
rulings, or rules or regulations. Notwithstanding this release of liability,
nothing in this Agreement prevents Employee from filing any non-legally waivable
claim (including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (“EEOC”), National Labor Relations Board
(“NLRB”) or comparable state or local agency or participating in any
investigation or proceeding conducted by the EEOC, NLRB or comparable state or
local agency; however, Employee understands and agrees that Employee is waiving
any and all rights to recover any monetary or personal relief or recovery as a
result of such EEOC, NLRB or comparable state or local agency proceeding or
subsequent legal actions.

 

The Company, with the intention of binding itself, all of its parents, related
companies, affiliates, and joint ventures; all predecessors of and successors to
any and all such entities; and all of their respective administrators, agents,
officers, directors, partners, employees (including leased, temporary, and
regular employees), joint ventures, shareholders, representatives, assigns, and
attorneys, and anyone else claiming by, through, under, or for the Company, and
to the fullest extent permitted under applicable law, releases and forever
discharges Employee from any and all manner of liability for claims, damages,
actions, cause or causes of action, suits, debts, agreements, promises, charges,
and demands, whatsoever, in law or in equity, that the Company now has, both
known and unknown, suspected or unsuspected, arising out of

 

--------------------------------------------------------------------------------


 

Employee’s employment with the Company or the termination of Employee’s
employment with the Company which includes, any action arising out of contract,
tort, public policy, or common law theories, or any other local, state, or
federal laws, statutes, ordinances, rulings, or rules or regulations.

 

Employee and the Company understand and agree that the release set forth in this
Agreement does not in any way affect the rights of the Company or Employee to
take whatever steps may be necessary to enforce the terms of this Agreement or
to obtain appropriate relief in the event of any breach of any of the terms of
this Agreement by the Employee or the Company.

 

7.                                       Scope of Release.  The release set
forth in paragraph 6 (“Release of Liability for Claims”) shall not affect
(A) any vested rights that Employee may have on the Separation Date under any
plans maintained by the Company that are subject to ERISA, as described in the
paragraph, entitled “Qualified Plan Benefits,” in paragraph 3.C; (B) any claims,
actions, causes or causes of action, charges, or demands of Employee that arise
or accrue under this Agreement or under any plan or agreement that is listed in
this paragraph 7 after the date on which Employee signs this Agreement; (C) any
vested rights that Employee may have on the Separation Date under any
non-qualified plans maintained by the company, as described in the paragraph,
entitled “nonqualified Plan Benefits,” in paragraph 3.D; (D) any rights of the
Employee under the Indemnification Agreement between the Company and Employee,
dated June 9, 2006; (E) any rights of Employee under any restricted stock
agreement relating to any of the grants of restricted stock listed in the table
in paragraph 3.E; (F) any rights of Employee under any nonqualified stock option
agreement relating to any of  the stock option grants listed in the table in
paragraph 3.E; (G) any of the rights of Employee under any stock incentive plan
maintained by the Company pursuant to which the restricted stock agreements and
nonqualified stock option agreements described in this sentence were originally
granted; (H) any rights related to accrued and unused vacation days.

 

8.                                       Entire Agreement.  The Company and
Employee each represents and warrants to the other that no promise or inducement
has been offered or made by either of them to the other except as set forth in
this Agreement, and that the consideration stated in this Agreement is the sole
consideration for this Agreement.  This Agreement constitutes the sole agreement
between the parties concerning the subject matter of this agreement and states
fully all agreements, understandings, promises, and commitments between the
Company and Employee as to or concerning the termination of the employment
relationship between them.  This Agreement may be amended, modified, superseded,
or cancelled and its terms or covenants may be waived, only by a written
instrument executed by both parties to this Agreement, or, in the case of a
waiver, by the party waiving compliance.  Employee acknowledges and agrees that
the benefits offered in this Agreement supersede, replace, and are in lieu of
any other separation, severance, or other benefits to which Employee might
otherwise be entitled under any policy, other plan (except such other plans of
the Company to the extent Employee has rights thereunder on the Separation Date
that are vested and not subject to forfeiture), agreement, or practice of the
Company.

 

9.                                       No Transfer.  Employee represents and
warrants that Employee has not sold, assigned, transferred, conveyed, or
otherwise disposed of to any third-party, by operation of law or otherwise, any
action, cause of action, suit, debt, obligation, account, contract, agreement,

 

--------------------------------------------------------------------------------


 

covenant, guarantee, controversy, judgment, damage, claim, counterclaim,
liability, or demand of any nature whatsoever relating to any matter covered by
this Agreement.

 

10.                                 Severability.  If any provision of this
Agreement is found by a court of competent jurisdiction to be invalid or
unenforceable, in whole or in part, then such provision shall be deemed modified
or restricted to the extent and in the manner necessary to render the same valid
and enforceable to the maximum extent possible, or shall be deemed excised from
this Agreement, as the case may require, and this Agreement shall be construed
and enforced to the maximum extent permitted by law.  However, Employee agrees
that, in the event paragraph 6 (“Release of Liability for Claims”) is found by a
court of competent jurisdiction to be deemed completely excised from this
Agreement, the Company shall be entitled to recover the full amount or value of
the Separation Payment, to the extent theretofore paid to Employee, and a sum of
money equal to the dollar value of the other separation benefits provided to
Employee pursuant to paragraph 3 (“Separation Benefits in Addition to the
Separation Payment”).

 

11.                                 Review and Advice to Consult With an
Attorney.  Employee acknowledges that he or she has been advised in writing to
consult an attorney before signing this Agreement. Employee represents and
warrants that Employee has read this Agreement; has been given the full period
of 21 days to consider this Agreement; understands its meaning and application;
and is signing this Agreement of Employee’s own free will with the intent of
being bound by it.  If Employee elects to sign this Agreement prior to the
expiration of 21 days, Employee certifies that he will have done so voluntarily
and knowingly and Employee’s decision to do so was not induced by the Company
through fraud, misrepresentation, a threat to withdraw or alter the offer prior
to the expiration of the 21-day time period.  For additional information about
certain conditions that are required by law and/or by this Agreement with
respect to Employee’s valid release of claims, please refer to the attached
Notice to Employee (Attachment A), and any exhibits thereto, all of which
constitute a part of this Agreement.

 

12.                                 Arbitration.  Any dispute, controversy, or
claim arising out of or relating to this Agreement, or the actual or alleged
breach of this Agreement, shall be settled or resolved by arbitration
administered by the American Arbitration Association in accordance with its
National Rules for the Resolution of Employment Disputes (which rules are
available at www.adr.org), as said rules may be amended, supplemented, or
replaced by action of the American Arbitration Association, and judgment on the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.

 

13.                                 Forum and Jurisdiction.  The Company and
Employee agree that any action arising out of or relating to this Agreement
(including any arbitration proceeding) shall be initiated and maintained only in
Houston, Texas and Employee irrevocably agrees to the resolution of any dispute,
controversy, or claim arising out of or relating to this Agreement in a
proceeding in Houston, Texas, irrevocably submits to the jurisdiction of the
state and federal courts of general jurisdiction in Harris County, Texas, and
waives any and all objection that Employee may have either to venue in Houston,
Texas or to the jurisdiction of such courts.

 

14.                                 Controlling Law.  Except to the limited
extent controlled by federal law, this Agreement shall be governed by and
construed in accordance with the internal laws of the State of Texas, which
internal laws shall exclude any provision or interpretation of such laws that

 

--------------------------------------------------------------------------------


 

would call for, or permit, the application of the laws of any other state or
jurisdiction, and any dispute or controversy arising out of or relating to this
Agreement and the remedies available shall be determined solely in accordance
with the internal laws of the State of Texas and applicable federal law.

 

15.                               Revocation.  Anything in this Agreement to the
contrary notwithstanding, the Company and Employee acknowledge and agree that at
any time within seven days of the date on which Employee executes this
Agreement, Employee may revoke and rescind this Agreement.  If Employee elects
to revoke and rescind this Agreement within the time period specified, Employee
shall not be entitled to receive the Separation Payment or the other severance
benefits specified in this Agreement and:

 

(a)                                  Employee shall give written notice of
Employee’s revocation and rescission of this Agreement to the Company at: 10003
Woodloch Forest Drive, The Woodlands, Texas 77380, Attn: Mark Cordingly;

 

(b)                                 This Agreement shall be revoked and
rescinded upon receipt by the Company of that notice; and,

 

(c)                                  All rights, duties, and obligations of the
parties under this Agreement, if any, shall, upon revocation and rescission,
become null and void and of no further force and effect.

 

16.                               Return of Consideration (“Clawback”).
 Employee agrees that in the event the Employee timely revokes and rescinds this
Agreement as provided in paragraph 15, Employee will not be entitled to any
additional payments or benefits that may otherwise have been paid or provided
under this Agreement and Employee must immediately return any payments paid and
the value of any benefits provided to Employee under the terms of this
Agreement.

 

IN WITNESS WHEREOF, the Company and Employee have each executed this Agreement
on the date(s) noted below.

 

 

Employee

 

Huntsman Corporation (the “Company”)

 

 

 

 

 

 

/s/ Samuel D. Scruggs

 

/s/ R. Wade Rogers

Samuel D. Scruggs

 

By: R. Wade Rogers

 

 

Its: Senior Vice President, Global Human Resources

 

 

 

Date:

December 28, 2009

 

Date:

December 28, 2009

 

--------------------------------------------------------------------------------


 

ATTACHMENT A
to Separation and Release Agreement

 

NOTICE TO EMPLOYEE

 

This Attachment A is a part of the Separation and Release Agreement (the
“Separation Agreement”) that is being entered into by and between Huntsman
Corporation (the “Company”) and you.  The Company is providing the information
and establishing the time frames set forth in this Attachment A in fulfillment
of certain conditions required by the federal Age Discrimination in Employment
Act (ADEA), as amended by the Older Workers’ Benefit Protection Act, to assure
that the release of certain claims by you pursuant to the Separation Agreement
will be “knowing and voluntary.”

 

The obligations of the Company under the Separation Agreement to provide you
severance benefits are conditioned on your release of liability for certain
claims that you may have under the ADEA because you are 40 or more years old and
your employment by the Company is being involuntarily terminated.

 

PLEASE CAREFULLY READ THE FOLLOWING INFORMATION BEFORE SIGNING THE SEPARATION
AGREEMENT (WHICH INCLUDES A RELEASE OF LIABILITY FOR CLAIMS).

 

A.                                   Consultation with Attorney:  You are
advised to consult with an attorney of your choice before you sign the
Separation Agreement and you are encouraged to do so.  No one in the Company is
authorized to suggest that you need not or should not consult with an attorney
to advise you or to suggest whether or not to sign the Separation Agreement. 
The decision whether or not to consult an attorney is yours alone, but you are
advised and encouraged to do so.  If you consult with an attorney, you will be
obligated to pay any fees charged by the attorney.  The Company will not pay
your legal fees.

 

B.                                     Consideration Period:  You may elect to
sign the proposed Separation Agreement at any time during the 21 calendar day
period that commences on the day after you receive this Notice and that ends at
midnight on the 21st day after the day on which you receive this Notice.  During
the 21 calendar days you have the right to consider the offer of severance
benefits and decide whether to accept the offer by signing the Separation
Agreement (the “Consideration Period”).  This means that you can wait until the
end of the Consideration Period to sign the Separation Agreement and still be
entitled to receive the severance benefits set forth in the Separation
Agreement, provided that you meet all other terms and conditions for receipt of
the severance benefits.  You may accept the severance benefits by signing the
Separation Agreement before the end of the Consideration Period should you
desire to do so.  If you do not sign and return the Separation Agreement by the
end of the Consideration Period, you will not be eligible for the severance
benefits specified in the Severance Agreement.

 

--------------------------------------------------------------------------------


 

C.                                     Period of Revocation:  After you have
signed the Separation Agreement (which includes a Release of Liability for
Claims), you will have seven calendar days to revoke and rescind both your
acceptance of the severance benefits and your execution of the Separation
Agreement including the Release of Liability for Claims.  However, if you revoke
and rescind the Separation Agreement, you will not be eligible to receive the
severance benefits provided by the Separation Agreement.  If you decide to
revoke and rescind the Separation Agreement, you should do so in the manner
specified in the Separation Agreement.

 

D.                                    The Release of Liability for Claims:  By
the Release of Liability for Claims, you will release the Company or anyone
associated with the Company on the day you sign the Separation Agreement, from
liability for any claims or rights you might have under the federal Age
Discrimination in Employment Act (ADEA).

 

E.                                      Consideration for the Release of
Liability for Claims:  The Release of Liability for Claims is in exchange for
“consideration” (benefits) that are in addition to anything to which you
otherwise may be entitled from the Company.  This means that you will receive
severance and other benefits that you would not otherwise receive from the
Company.  The severance benefits will be extra, in part, because you will have
agreed to the Release of Liability for Claims.

 

PLEASE CAREFULLY READ THE COMPLETE SEVERANCE AND RELEASE AGREEMENT AND GIVE IT
YOUR FULL CONSIDERATION BEFORE SIGNING.

 

--------------------------------------------------------------------------------